 

Exhibit 10.47
 
Amendment to
Employment Agreement
 
This Amendment is made effective as of December 7, 2010 by and between First
Solar, Inc. a Delaware corporation having its principal office at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and
James Zhu (hereinafter “Employee”).
 
WITNESSETH:
 
WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
December 1, 2008 and amended as of November 2, 2009 (the “Employment
Agreement”);
WHEREAS, Employer wishes to promote Employee to the additional position of
Senior Vice President and adjust Employee's compensation accordingly;
WHEREAS, Employer has asked Employee to serve in the position of Chief Financial
Officer on an interim basis and Employee is amenable to serving in this
position;
WHEREAS, the parties wish to memorialize these actions by amending the
Employment Agreement accordingly;
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.
 
1.    Section 1.2 of the Employment Agreement is amended to replace the title
“Chief Accounting Officer” with the title “Senior Vice President, Chief
Accounting Officer”.
 
2.    Section 1.2 of the Employment Agreement is further amended to add the
following sentence after the first sentence thereof.
 
“In addition, commencing on January 1, 2011 and until such time as the Company
names a Chief Financial Officer, Employee will serve in the role of Interim
Chief Financial Officer and his interim Supervisor shall be the Chief Executive
Officer.”
 
3.    Section 2.12 of the Employment Agreement is amended to replace the annual
bonus eligibility from “forty-five percent (45%)” to “fifty percent (50%)”.
 
4.    Except as amended above, the Employment Agreement shall remain in full
force and effect.
 
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.
 

 

--------------------------------------------------------------------------------

 

EMPLOYER
EMPLOYEE
 
 
/s/ Robert Gillette
 
 
Robert J. Gillette
Chief Executive Officer
 
 
/s/ James Zhu
 
 
James Zhu
 
 
 
Date: 12/21/10

 
 
 

 